UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             3/30/20
LAWRENCE N. JAMES,
            Plaintiffs,
                                                     19-CV-5712 (LJL) (BCM)
-against-
                                                     ORDER
PETER ZSOLT LEVI, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       In light of the ongoing national public health emergency, the status and settlement
conferences scheduled for April 22, 2020, at 2:00 and 2:15 p.m., respectively, will be
conducted telephonically. At 2:00 p.m., the parties and their counsel shall call into the below
teleconference:

       Call in number:        888-557-8511
       Access Code:           7746387

        All other provisions of the Court's Order Scheduling Settlement Conference (Sched.
Order) (Dkt. No. 26) and Order dated March 3, 2020 (Dkt. No. 28), remain in effect, including
the requirements that, no later than April 15, 2020, (1) the parties conduct "at least one good-
faith settlement discussion, in person or by telephone, and that each party convey to each
opposing party at least one good-faith settlement demand or offer," Sched. Order ¶ 2; (2) each
party submit a confidential settlement letter to chambers by email, id. ¶ 3; and (3) each party
submit the Acknowledgment Form attached to the Court's Scheduling Order to chambers by
email, and serve in on all other parties, identifying the individuals who will attend the settlement
conference telephonically. When the parties complete their pre-conference submissions, they will
be provided a security code (in addition to the access code above) to ensure that the settlement
conference remains confidential.

       If the parties wish to conduct their settlement conference via videoconference, they must
seek Court permission in advance, identify the teleconferencing facility they propose, and be
prepared to satisfy the Court's staff that the facility is suitable for the purpose.

Dated: New York, New York
       March 30, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
